Name: Commission Regulation (EC) NoÃ 1207/2007 of 16 October 2007 amending Regulation (EC) NoÃ 753/2002 laying down certain rules for applying Council Regulation (EC) NoÃ 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  consumption;  marketing;  beverages and sugar
 Date Published: nan

 17.10.2007 EN Official Journal of the European Union L 272/23 COMMISSION REGULATION (EC) No 1207/2007 of 16 October 2007 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Articles 53 and 80(b) thereof, Whereas: (1) In case of a traditional practice governed by special provisions of the producer Member State, that Member State may, by way of derogation from the normal rule, by means of express authorisation and subject to suitable controls, permit that a quality wine produced in specified regions be obtained by adding to the basic product from which the wine is made one or more wine-sector products which do not originate in the specified region whose name the wine bears. In order to ensure that economic operators and competent authorities are not prejudiced by the expiry of this derogation provided for in Article 31(3) of Commission Regulation (EC) No 753/2002 (2), a new extension should be granted. (2) Annex II to Regulation (EC) No 753/2002 lists vine varieties and their synonyms that include a geographical indication and that may appear on the labelling of wines. That Annex has to be adapted by the appropriate terms that have been used by Romania. (3) Due to administrative burden, and in order to avoid any trade difficulties, this Regulation should apply from 1 July 2007. (4) Regulation (EC) No 753/2002 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is hereby amended as follows: 1. In Article 31, paragraph 3 is amended as follows: (a) in point (b) of the second subparagraph 31 August 2007 is replaced by 31 August 2008; (b) in the third subparagraph 31 August 2007 is replaced by 31 August 2008; 2. Annex II is replaced by Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 382/2007 (OJ L 95, 5.4.2007, p. 12). ANNEX ANNEX II List of vine varieties and their synonyms that include a geographical indication (1) and that may appear on the labelling of wines in accordance with Article 19(2) Variety name or its synonyms Countries that may use the variety name or one of its synonyms (2) 1 Agiorgitiko Greece ° 2 Aglianico Italy °, Greece °, Malta ° 3 Aglianicone Italy ° 4 Alicante Bouschet Greece °, Italy °, Portugal °, Algeria °, Tunisia °, United States °, Cyprus °, South Africa NB: The name Alicante  may not be used on its own to designate wine 5 Alicante Branco Portugal ° 6 Alicante Henri Bouschet France °, Serbia and Montenegro (8) 7 Alicante Italy ° 8 Alikant Buse Serbia and Montenegro (6) 9 Auxerrois South Africa °, Australia °, Canada °, Switzerland °, Belgium °, Germany °, France °, Luxembourg °, Netherlands °, United Kingdom ° 10 Barbera Bianca Italy ° 11 Barbera South Africa °, Argentina °, Australia °, Croatia °, Mexico °, Slovenia °, Uruguay °, United States °, Greece °, Italy °, Malta ° 12 Barbera Sarda Italy ° 13 Blauburgunder Former Yugoslav Republic of Macedonia (16-28-115), Austria (14-16), Canada (16-115), Chile (16-115), Italy (16-115) 14 Blauer Burgunder Austria (13-16), Serbia and Montenegro (24-115), Switzerland 15 Blauer FrÃ ¼hburgunder Germany (58) 16 Blauer SpÃ ¤tburgunder Germany (115), former Yugoslav Republic of Macedonia (13-28-115), Austria (13-14), Bulgaria (115), Canada (13-115), Chile (13-115), Romania (115), Italy (13-115) 17 BlaufrÃ ¤nkisch Czech Republic (55), Austria °, Germany, Slovenia (Modra frankinja, Frankinja), Hungary, Romania (22, 55, 67, 71) 18 Borba Spain ° 19 Bosco Italy ° 20 BragÃ £o Portugal ° 21 Budai Hungary ° 22 Burgund Mare Romania (17, 55, 67, 71) 23 Burgundac beli Serbia and Montenegro (136) 24 Burgundac Crni Croatia ° 25 Burgundac crni Serbia and Montenegro (14-115) 26 Burgundac sivi Croatia °, Serbia and Montenegro ° 27 Burgundec bel Former Yugoslav Republic of Macedonia ° 28 Burgundec crn Former Yugoslav Republic of Macedonia (13-16-115) 29 Burgundec siv Former Yugoslav Republic of Macedonia ° 30 BusuioacÃ  de Bohotin Romania 31 Cabernet Moravia Czech Republic ° 32 Calabrese Italy (90) 33 CampanÃ ¡rio Portugal ° 34 Canari Argentina ° 35 Carignan Blanc France ° 36 Carignan South Africa °, Argentina °, Australia (38), Chile (38), Croatia °, Israel °, Morocco °, New Zealand °, Tunisia °, Greece °, France °, Portugal °, Malta ° 37 Carignan Noir Cyprus ° 38 Carignane Australia (36), Chile (36), Mexico, Turkey, United States 39 Carignano Italy ° 40 Chardonnay South Africa °, Argentina (95), Australia (95), Bulgaria °, Canada (95), Switzerland °, Chile (95), Czech Republic °, Croatia °, Hungary (41), India, Israel °, Moldova °, Mexico (95), New Zealand (95), Romania °, Russia °, San Marino °, Slovakia °, Slovenia °, Tunisia °, United States (95), Uruguay °, Serbia and Montenegro, Zimbabwe °, Germany °, France, Greece (95), Italy (95), Luxembourg ° (95), Netherlands (95), United Kingdom, Spain, Portugal, Austria °, Belgium (95), Cyprus °, Malta ° 41 Chardonnay Blanc Former Yugoslav Republic of Macedonia, Hungary (40) 42 Chardonnay MusquÃ © Canada ° 43 Chelva Spain ° 44 Corinto Nero Italy ° 45 Cserszegi fÃ ±szeres Hungary ° 46 DÃ vÃ ­n Czech Republic ° 47 DevÃ ­n Slovakia 48 Duna gyÃ ¶ngye Hungary 49 Dunaj Slovakia 50 Durasa Italy ° 51 Early Burgundy United States ° 52 FehÃ ©r Burgundi, Burgundi Hungary (133) 53 Findling Germany °, United Kingdom ° 54 FrÃ ¢ncuÃÃ  Romania 55 Frankovka Czech Republic ° (17), Slovakia (56), Romania (17, 22, 67, 71) 56 Frankovka modrÃ ¡ Slovakia (55) 57 Friulano Italy 58 FrÃ ¼hburgunder Germany (15), Netherlands ° 59 GalbenÃ  de OdobeÃti Romania 60 Girgenti Malta (61, 62) 61 Ghirgentina Malta (60, 62) 62 Girgentina Malta (60, 61) 63 Graciosa Portugal ° 64 GrasÃ  de Cotnari Romania 65 Grauburgunder Germany, Bulgaria, Hungary °, Romania (66) 66 Grauer Burgunder Canada, Romania (65), Germany, Austria 67 Grossburgunder Romania (17, 22, 55, 71) 68 Iona United States ° 69 Kanzler United Kingdom °, Germany 70 Kardinal Germany °, Bulgaria ° 71 KÃ ©kfrankos Hungary, Romania (17, 22, 55, 67) 72 Kisburgundi kÃ ©k Hungary (115) 73 Korinthiaki Greece ° 74 Leira Portugal ° 75 Limnio Greece ° 76 Maceratino Italy ° 77 Maratheftiko (Ã Ã ±Ã Ã ±Ã ¸Ã µÃ Ã Ã ¹Ã ºÃ ¿) Cyprus 78 MÃ ¡trai muskotÃ ¡ly Hungary ° 79 Medina Hungary ° 80 Monemvasia Greece 81 Montepulciano Italy ° 82 Moravia dulce Spain ° 83 Moravia agria Spain ° 84 Moslavac Former Yugoslav Republic of Macedonia (85), Serbia and Montenegro ° 85 Mozler Former Yugoslav Republic of Macedonia (84) 86 MouratÃ ³n Spain ° 87 MÃ ¼ller-Thurgau South Africa °, Austria °, Germany, Canada, Croatia °, Hungary °, Serbia and Montenegro °, Czech Republic °, Slovakia °, Slovenia °, Switzerland °, Luxembourg, Netherlands °, Italy °, Belgium °, France °, United Kingdom, Australia °, Bulgaria °, United States °, New Zealand °, Portugal 88 MuÃ ¡kÃ ¡t moravskÃ ½ Czech Republic °, Slovakia 89 Nagyburgundi Hungary ° 90 Nero d'Avola Italy (32) 91 Olivella nera Italy ° 92 Orange Muscat Australia °, United States ° 93 PÃ ¡lava Czech Republic, Slovakia 94 Pau Ferro Portugal ° 95 Pinot Chardonnay Argentina (40), Australia (40), Canada (40), Chile (40), Mexico (40), New Zealand (40), United States (40), Turkey °, Belgium (40), Greece (40), Netherlands, Italy (40) 96 PÃ ¶lÃ ¶skei muskotÃ ¡ly Hungary ° 97 Portoghese Italy ° 98 Pozsonyi Hungary (99) 99 Pozsonyi FehÃ ©r Hungary (98) 100 Radgonska ranina Slovenia ° 101 Rajnai rizling Hungary (104) 102 Rajnski rizling Serbia and Montenegro (103-106-109) 103 Renski rizling Serbia and Montenegro (102-106-109), Slovenia ° (104) 104 Rheinriesling Bulgaria °, Austria, Germany (106), Hungary (101), Czech Republic (112), Italy (106), Greece, Portugal, Slovenia (103) 105 Rhine Riesling South Africa °, Australia °, Chile (107), Moldavia °, New Zealand °, Cyprus, Hungary ° 106 Riesling renano Germany (104), Serbia and Montenegro (102-103-109), Italy (104) 107 Riesling Renano Chile (105), Malta ° 108 RiminÃ ¨se France ° 109 Rizling rajnski Serbia and Montenegro (102-103-106) 110 Rizling Rajnski Former Yugoslav Republic of Macedonia °, Croatia ° 111 Rizling rÃ ½nsky Slovakia ° 112 Ryzlink rÃ ½nskÃ ½ Czech Republic (104) 113 Santareno Portugal ° 114 Sciaccarello France ° 115 SpÃ ¤tburgunder Former Yugoslav Republic of Macedonia (13-16-28), Serbia and Montenegro (14-25), Bulgaria (16), Canada (13-16), Chile, Hungary (72), Moldavia °, Romania (16), Italy (13-16), United Kingdom, Germany (16) 116 Ã tajerska Belina Croatia °, Slovenia ° 117 Subirat Spain 118 Terrantez do Pico Portugal ° 119 Tintilla de Rota Spain 120 Tinto de PegÃ µes Portugal ° 121 TorrontÃ ©s riojano Argentina ° 122 Trebbiano South Africa °, Argentina °, Australia °, Canada °, Cyprus °, Croatia °, Uruguay °, United States, Israel, Italy, Malta 123 Trebbiano Giallo Italy ° 124 Trigueira Portugal 125 Verdea Italy ° 126 Verdeca Italy 127 Verdelho South Africa °, Argentina, Australia, New Zealand, United States, Portugal 128 Verdelho Roxo Portugal ° 129 Verdelho Tinto Portugal ° 130 Verdello Italy °, Spain ° 131 Verdese Italy ° 132 Verdejo Spain ° 133 WeiÃ burgunder South Africa (135), Canada, Chile (134), Hungary (52), Germany (134, 135), Austria (134), United Kingdom °, Italy 134 WeiÃ er Burgunder Germany (133, 135), Austria (133), Chile (133), Switzerland °, Slovenia, Italy 135 Weissburgunder South Africa (133), Germany (133, 134), United Kingdom, Italy 136 Weisser Burgunder Serbia and Montenegro (23) 137 ZalagyÃ ¶ngye Hungary ° Legend:  : terms in brackets : reference to the synonym for the variety;  :  °  : no synonym;  : terms in bold : column 2 : name of vine variety column 3 : country where the name corresponds to a variety and reference to the variety;  : terms not in bold : column 2 : name of the synonym of a vine variety column 3 : name of country using the synonym of a vine variety. (1) These variety names and their synonyms correspond, in full or in part, either in translation or in the form of an adjective, to geographical indications used to describe a wine. (2) For the States concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a geographical indication produced in the administrative units in which the production of the varieties concerned is authorised at the time this Regulation enters into force and in accordance with the conditions laid down by the States concerned for the production and presentation of those wines. Legend:  : terms in brackets : reference to the synonym for the variety;  :  °  : no synonym;  : terms in bold : column 2 : name of vine variety column 3 : country where the name corresponds to a variety and reference to the variety;  : terms not in bold : column 2 : name of the synonym of a vine variety column 3 : name of country using the synonym of a vine variety.